Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: this claim recites “a set of sensor devices comprising…” which causes some confusion in the claim limitation, although the examiner can understand what was meant.  Consistent with the written description and other claims, the Examiner believes this was intended to read -- a set of the sensor devices comprising…--.

Claim 3 is objected to because of the following informalities: this claim contains a minor typographical error where the phrase “The system of claim 1” is repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Volchek (U.S. Patent Application Publication No. 2013/0238285), referred herein as Volchek, in view of Friesen (U.S. Patent Application Publication No. 2011/0205242), referred herein as Friesen.
Regarding claim 1, Volchek teaches a system for augmented apparel design, the system comprising: a memory, and at least one processor communicatively coupled to the memory (fig 10, memory 1004 and processor 1002); a plurality of sensor devices associated with at least one moveable member in a set of moveable members associated with a mannequin, a set of sensor devices comprising at least one of a set of motion capture sensors and a set of pressure sensors (pp 75; pp 76, lines 1-3; pps 85 and 112; pps 133 and 139); a communications interface component, implemented on the at least one processor, that receives sensor data from the set of sensor devices in response to a set of motions applied to the at least one moveable member (pp 79, lines 1-4; pp 96); a design analysis component, implemented on the at least one processor, that analyzes the sensor data based on a set of design parameters associated with an item of clothing and generates design response data associated with the item of clothing (pp 104, the last 6 lines; pp 129; pp 132, lines 1-6), the design response data comprising a set of changes to the item of clothing conforming to the set of design parameters in response to the set of motions, the set of design parameters comprising a user-selected fabric type (pps 69 and 78; pp 79, lines 1-4); a fabric analysis component, implemented on the at least one processor, that analyzes the design response data using a set of material variables associated with the user-selected fabric type and generates a set of material changes, the set of material variables comprising at least one of a fabric elasticity of the user-selected fabric type and a tensile strength of the user-selected fabric type, the set of material changes identifying a set of fabric stress points associated with the item of' clothing composed of the user-selected fabric type (pps 97, 112, and 129; pp 132, lines 1-6; pps 133 and 134); and a design overlay 
Friesen teaches a system for augmented apparel design comprising receiving sensor data from a set of sensor devices in response to motions associated with a mannequin and generating design response data and a corresponding model to be displayed based on user input (figs 2 and 21-23; pps 59 and 65; pp 101; pp 135, lines 1-12), wherein the model is an augmented reality model (pp 63, lines 1-15; pp 102).  It would have been obvious to one of ordinary skill in the art to utilize augmented reality in the image display of Volcheck because as known in the art, and taught by Friesen, this enables a wide range of users, from designers to an average shopper, to easily make design determinations in real time by providing a higher quality immersive interface (see, for example, Friesen, pp 4; pp 58, the last 6 lines; pp 65).
Regarding claim 2, Volcheck in view of Friesen teaches the system of claim 1, wherein the set of sensor devices further comprises: the set of motion capture sensors, wherein the set of motion capture sensors generate motion data describing the set of motions associated with the set of moveable members (Volcheck, pp 75; pp 76, lines 1-3; pps 133 and 139; Friesen, pp 63, the last 4 lines).
Regarding claim 3, Volcheck in view of Friesen teaches the system of claim 1, wherein the set of sensor devices further comprises: the set of pressure sensors, wherein the set of pressure sensors generate pressure sensor data describing the set of motions associated with the set of moveable members (Volcheck, pps 75, 76, and 78; pp 132, lines 1-6).
Regarding claim 4, Volcheck in view of Friesen teaches the system of claim 1, further comprising: an augmented reality generator that generates an augmented reality display comprising the design overlay of the item of clothing superimposed over at least a portion of a real-world image of the mannequin (Volcheck, pps 97, 104, and 106; Friesen, figs 2 and 21; pp 63, lines 1-15; pp 102).
Regarding claim 5, Volcheck in view of Friesen teaches the system of claim 1, further comprising: the communications interface component outputs the augmented reality model of the item of clothing to a user device associated with a user via a network, the user device comprising an augmented reality generator (Volcheck, pps 79 and 97; Friesen, pp 63, lines 1-15; pp 101, lines 1-9).
Regarding claim 6, Volcheck in view of Friesen teaches the system of claim 1, further comprising: a motion analysis component, implemented on the at least one processor, that analyzes the sensor data to identify a set of position changes associated with at least a portion of the mannequin, the set of position changes comprising at least one of a position change associated with the at least one moveable member in the set of moveable members and orientation change of the at least one moveable member in the set of moveable members associated with the mannequin (Volcheck, pp 75; pp 76, lines 1-3; pps 133 and 139; Friesen, pp 135, lines 1-12).
Regarding claim 7, Volcheck in view of Friesen teaches the system of claim 1, wherein the set of design parameters further comprises at least one of a user-selected size and a user-selected body type, wherein alteration of a parameter in the set of design parameters changes a size, fabric type, or body type associated with the augmented reality model of the item of clothing (Volcheck, pps 69, 74, and 76; Friesen, pps 65, 68, and 79).
Regarding claim 8, Volcheck in view of Friesen teaches the system of claim 1, wherein the set of material variables further comprises at least one of a thread count of the user-selected fabric type, durability of the user- selected fabric, and a composition of the user-selected fabric type (Volcheck, pps 77 and 112; pp 132, lines 1-6; pp 134; Friesen, pp 65).
Regarding claim 9, Volcheck in view of Friesen teaches the system of claim 1, further comprising: a quality analysis component, implemented on the at least one processor, that analyzes the set of design parameters, the design response data and fabric response data, including the set of fabric stress points, using a set of quality control rules to identify a set of redesign recommendations (Volcheck, pps 112 and 129; pp 132, lines 1-6; pp 134; Freisen, pp 89); and a notification component, implemented on the at least one processor, that outputs a set of redesign recommendations to a user via a user interface component, the set of redesign recommendations identifying at least one design element in the set of design parameters for redesign based on at least one stress point in the set of fabric stress points (Volcheck, pps 97 and 104; pps 133 and 134; Friesen, pp 89).
Regarding claim 10, A computer-implemented method for augmented apparel design, the computer-implemented method comprising: analyzing, by a motion analysis component, sensor data generated by a plurality of sensor devices associated with a set of moveable members of a mannequin, the plurality of sensor devices comprising at least one of a set of pressure sensors and a set of motion capture sensors (pp 75; pp 76, lines 1-3; pps 85 and 112; pps 133 and 139); identifying a set of position changes associated with the mannequin based on the analyzed sensor data, the set of position 

Regarding claim 11, Volcheck in view of Friesen teaches the computer-implemented method of claim 10, further comprising: receiving motion capture data from at least one motion capture sensor attached to at least a portion of an exterior surface of the mannequin; and analyzing the motion capture data to identify the set of position changes associated with the mannequin (Volcheck, pp 75; pp 76, lines 1-3; pps 133 and 139; Friesen, pp 63, the last 4 lines).
Regarding claim 12, Volcheck in view of Friesen teaches the computer-implemented method of claim 10, further comprising: receiving pressure sensor data from at least one pressure sensor attached to at least a portion of an exterior surface of the mannequin; and analyzing the pressure sensor data to identify the set of position changes associated with the mannequin (Volcheck, pps 75, 76, and 78; pp 132, lines   1-6).
Regarding claim 13, Volcheck in view of Friesen teaches the computer-implemented method of claim 10, wherein the set of design parameters further comprises at least one of a user-selected size and a user-selected body type, and further comprising: receiving a design parameter update altering at least one parameter in the set of design parameters; generating an updated design overlay based on the design parameter update; and outputting the updated design overlay to an augmented reality device (Volcheck, pps 69, 74, and 76; Friesen, pps 65, 68, and 79).
Regarding claim 14, Volcheck in view of Friesen teaches the computer-implemented method of claim 10, further comprising: analyzing, by a quality analysis component, the set of design parameters, the design response data and fabric response data using a set of quality control rules to identify a set of redesign recommendations (Volcheck, pps 112 and 129; pp 132, lines 1-6; pp 134; Freisen, pp 89), the set of redesign recommendations identifying at least one design element in the set of design parameters for redesign based on at least one design stress point (Volcheck, pps 97 and 104; pps 133 and 134; Friesen, pp 89).
Regarding claim 16, Volcheck in view of Friesen teaches the computer-implemented method of claim 10, further comprising: outputting, via a communications interface component, the fabric response data, including the set of fabric stress points, to a user device associated with the user (Volcheck, pps 79 and 97).
Regarding claim 17, A system for augmented apparel design, the system comprising: a memory and at least one processor communicatively coupled to the memory (fig 10, memory 1004 and processor 1002); a plurality of sensor devices affixed to at least one moveable member of a mannequin, the plurality of sensor devices comprising at least one of a set of motion capture sensors or a set of pressure sensors 
Friesen teaches a system for augmented apparel design comprising receiving sensor data from a set of sensor devices in response to motions associated with a mannequin and generating design response data and a corresponding model to be displayed based on user input (figs 2 and 21-23; pps 59 and 65; pp 101; pp 135, lines 1-12), wherein the model is an augmented reality model that is output to an augmented reality generator for presentation to the user (pp 63, lines 1-15; pp 102).  It would have 
Regarding claim 20, Volcheck in view of Friesen teaches the system of claim 17, further comprising: a notification component, implemented on the at least one processor, that outputs placement instructions comprising a location for each sensor in a set of sensor devices removably attached to at least a portion of the mannequin (Volcheck, pps 85, 97 and 104; pps 133 and 134; pps 136 and 138).

Allowable Subject Matter
Claims 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following are the stated reasons for the indication of allowable subject matter:
Regarding claim 15, the prior art teaches the method of claim 10.  In the context of claims 10 and 15 as a whole, however, the prior art does not teach claim 10, wherein the sensor data is first sensor data generated by a set of sensor devices in a first configuration on the mannequin, and further comprising: receiving second sensor data from the set of sensor devices in a second configuration on the mannequin, wherein at least one sensor in the set of sensor devices in the first configuration is removed from a first location on the mannequin and placed on a second location on the mannequin in the second configuration.  This subject matter is therefore allowable.
Regarding claim 18, the prior art teaches the system of claim 17.  In the context of claims 17 and 18 as a whole, however, the prior art does not teach claim 17, further comprising a first set of removably attached motion capture sensor devices placed in a first set of sensor locations on the mannequin associated with a first configuration on condition the item of clothing is a first garment type; and a second set of removably attached motion capture sensor devices placed in a second set of sensor locations on the mannequin associated with a second configuration on condition the item of clothing is a second garment type.  This subject matter is therefore allowable.
Regarding claim 19, the prior art teaches the system of claim 17.  In the context of claims 17 and 19 as a whole, however, the prior art does not teach claim 17, further comprising a first subset of sensor devices in the plurality of sensor devices activated to generate the sensor data, wherein the first subset of sensor devices comprises at least one sensor device embedded within at least a portion of an exterior surface of the mannequin in a first set of sensor locations associated with a first configuration on condition the item of clothing is a first garment type, wherein the first subset of sensor devices actively generate the sensor data and wherein a second subset of sensor devices in the plurality of sensor devices are deactivated; and a third subset of sensor devices in the plurality of sensor devices activated to generate the sensor data, wherein the third subset of sensor devices comprises at least one sensor device embedded within at least the portion of the exterior surface of the mannequin in a third set of sensor locations associated with a second configuration on condition the item of clothing is a second garment type, wherein the third subset of sensor devices actively generate the sensor data and wherein a fourth subset of sensor devices in the plurality of sensor devices are deactivated.  This subject matter is therefore allowable.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bowsher (U.S. Patent Application Publication No. 2004/0012542); Universal ultra-high definition color, light, and object rendering, advising, and coordinating system.
Fernandez (U.S. Patent No. 6,882,897); Reconfigurable garment definition and production method.
Schackne (U.S. Patent Application Publication No. 2005/0234782); Clothing and model image generation, combination, display, and selection.
Wang (U.S. Patent No. 7,039,486); Method and device for viewing, archiving and transmitting a garment model over a computer network.
Crampton (U.S. Patent No. 7,184,047); Method and apparatus for the generation of computer graphic representations of individuals.
Lind (U.S. Patent Application Publication No. 2007/0198118); System, apparatus and method for facilitating pattern-based clothing design activities.
Wang (U.S. Patent Application Publication No. 2009/0204335); Method for acquiring and managing morphological data of persons on a computer network and device for carrying out said method.
Saldanha (U.S. Patent No. 7,663,648); System and method for displaying selected garments on a computer-simulated mannequin.

Satyanarayana (U.S. Patent Application Publication No. 2014/0149264); Method and system for virtual collaborative shopping.
Eakins (U.S. Patent No. 9,554,096); Automated garment photography with fit adjustment.
Eakins (U.S. Patent No. 9,696,130); Garment property determination using robotic mannequin.
Tepmongkol (U.S. Patent Application Publication No. 2017/0236333); System and method for virtually trying-on clothing.
Tepmongkol (U.S. Patent Application Publication No. 2017/0287210); System for 3D clothing model creation.
Koh (U.S. Patent Application Publication No. 2018/0049498); Methods and systems for customized garment design generation.
Chen (U.S. Patent Application Publication No. 2018/0197331); Method and system for generating an image file of a 3D garment model on a 3D body model.
Dalziel (U.S. Patent Application Publication No. 2018/0352211); Garment digitisation apparatus, method and computer program product.
Kalantari (U.S. Patent Application Publication No. 2019/0110034); Projecting interactive information from internally within a mannequin.
Koh (U.S. Patent Application Publication No. 2020/0375293); Methods and systems for customized garment and outfit design generation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613